United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                       UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                      March 12, 2007

                            _______________________                Charles R. Fulbruge III
                                                                           Clerk
                                  No. 06-51066
                                Summary Calendar
                            _______________________

                                  ROBIN D HOSEA,

                                                         Plaintiff-Appellant,

                                      versus

    LINDA S. MCMAHON, Acting COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.



               Appeal from the United States District Court
                     for the Western District of Texas
                              No. 1:05-CV-676


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

               Robin Hosea appeals the district court’s remand of her

case to the Commissioner of the Social Security Administration for

further proceedings.         Hosea argues that the district court lacked

the authority to remand the case to the Commissioner because the

court    had    a    duty   to   determine   whether     substantial    evidence

supported      the   Appeals     Council’s   decision.      We   disagree     and,

essentially for the reasons well stated in the lower court’s

decisions, AFFIRM.


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
            The fourth sentence of 42 U.S.C. § 405(g) grants district

courts the power to “enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without

remanding    the   cause   for    a    rehearing.”          Contrary    to   Hosea’s

misreading of § 405(g), sentence four authorizes a district court

to remand a case for further proceedings.                          See Shalala v.

Schaefer, 509 U.S. 292, 296-97, 113 S. Ct. 2625, 2629 (1993); Istre

v. Apfel, 208 F.3d 517, 519 (5th Cir. 2000).                       Hosea does not

contend that the district court’s decision was not a substantive

ruling.     See Istre, 208 F.3d at 520.                Accordingly, the court’s

reverse with remand order relieved it of any duty to review the

record for substantial evidence.                See § 405(g).

            Moreover, the district court’s decision to remand the

case   to   the    Commissioner       was       not   an   abuse   of   discretion.1

Concluding that it was unable to review the Appeals Council’s

decision because the Council failed to explain the evidence upon

which it relied to determine that Hosea’s medical condition had

improved on March 31, 2003, the district court acted within its

discretion to allow the Appeals Council to clarify its decision.

See Sullivan v. Finkelstein, 496 U.S. 617, 624-26, 110 S. Ct. 2658,



      1
            Although our published cases have not clearly established the
appropriate standard, our unpublished cases have reviewed § 405(g) sentence four
remands for abuse of discretion. See Bordelon v. Barnhart, 161 F.App’x 348, 352
n.12 (5th Cir. 2005) (unpublished); Thomas v. Barnhart, 31 F.App’x 838 (5th Cir.
2002) (unpublished); Davis v. Apfel, 234 F.3d 706 (5th Cir. 2000) (table).

                                            2
2663-64 (1990).   Finding no abuse of discretion in the district

court’s order, we AFFIRM.




                               3